DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2005248983 (JP’983) in view of US Patent Application 2007/0183867 to Hesselmann et al.
Re: claims 1, 4, and 6.  JP’983 shows in figures 4 or 5 a wave spring 10 comprising: annular body in which crests 11 and valleys 12 are alternately and 
Hesselmann et al. teach in paragraph [0001] and [0002] the process of bending an annular shape from a flat strip of material and subsequently joining to form a closed ring by being butt-joined to form a ring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the C-type shape of JP’983 to have been joined to form a closed ring, in view of the teachings of Hesselmann et al., in order to provide an O-type spring washer that is formed not from being stamped which generates a large amount of scrap but instead from a bent flat strip that is later joined to close the ring in order to reduce waste as discussed in paragraph [0001] of Hesselmann et al.

[AltContent: textbox (Curved surface shape)][AltContent: textbox (Curved surface shape)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    206
    293
    media_image1.png
    Greyscale



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’983 in view of US Patent Application 2007/0183867 to Hesselmann et al. as applied above, and further in view of FR-2398227 (FR’227).
	Re: claim 5.  JP’983, as modified, is silent with regards to the limitation wherein the pitches at which the crests and valleys are arranged in the circumferential direction are non-fixed.
	FR’227 teach in the English abstract the use of a wave spring with undulations i.e. crests and valleys of different pitches.

Examiner notes that there is no explanation of criticality with respect to the pitch being non-fixed by explaining that the pitch may be either fixed or non-fixed.  Particularly, in paragraph [0014] of the instant published application Applicant explains that the pitch “may be non-fixed” and in paragraph [0039] the instant application Applicant explains that in some of the embodiments the pitches are “fixed”.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’983 in view of US Patent Application 2007/0183867 to Hesselmann et al. as applied above, and further in view of  US Patent 8876094 to Ridgeway et al.
JP’983, as modified, teaches in figure 4 of JP’983 the flat portion in place of a crest and in figure 5 the flat portion in place of a valley, but is silent with regards to the flat portion being in place of both a crest and a valley such that there is a crest, a flat portion, and a valley that are continuous.
Ridgeway et al. teach in figure 1 a deformable member wherein a crest as labeled, a flat portion 20, and a valley 24 are continuous in this order. 




[AltContent: textbox (Crest )]
[AltContent: arrow]
    PNG
    media_image2.png
    280
    477
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring pattern of JP’983, as modified, to have included the crest, the flat portion, and the valley are continuous in that order in the circumferential direction, in view of the teachings of Ridgeway, in order to provide a means of achieving a desired degree of deformation to attenuate shock depending on the particular application.
Information Disclosure Statement
The information disclosure statement filed 3/8/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant failed to provide a copy of foreign references 1-3 and non-patent literature document 1.  Therefore, the references have been lined through on the IDS.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the combination of references used in the previous Office action.  The previous rejections have been withdrawn in light of the most recent amendments.  The Hesselmann et al. reference has been used to address the added limitation of the annular body being formed in a continuous ring shape in the entire circumferential direction.  See the discussion in paragraph 5 of the instant Office action with regards to the added “formed by joining” limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
March 10, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657